On Appellant’s Motion for a Rehearing.
In its motion for a rehearing appellant complains, among other things, of two inaccurate statements in our original opinion. The first is that wherein we stated that the Tender Board had issued to appellee four or five tenders for small quantities of “captured oil out of these same pits without daily reports having been filed.” As to the character of oil we were in error. Instead of being captured oil, such was tank bottom oil. It was, however, treated and reclaimed through this same reclamation plant, and tenders issued for it without the filing of daily reports. While we make this correction in the interest of accuracy, the discrepancy does not affect the issues involved nor our holdings thereon, and was, we think, immaterial.
The other recital in our original opinion complained of is our statement the “Tender Board as then constituted did not require the filing of daily reports and had so advised applicant.” The advice given to applicant, appellee here, was not shown to have been given to him by the Tender Board, but by Harry A. Miles, the then chief enforcement officer of the Railroad Commission in that field. Since, however, it was shown that the then Tender Board did issue tenders for such oil without requiring the filing of daily reports, the result is the same and the discrepancy is manifestly immaterial. With the above corrections in the interest of accuracy, the appellant’s motion for rehearing is overruled.
Overruled.